    Case 1:18-cv-00741-WKW-GMB Document 18 Filed 12/10/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

LORENZO PEARSON,                           )
                                           )
              Plaintiff,                   )
                                           )
        v.                                 )     CASE NO. 1:18-CV-741-WKW
                                           )
WELLS FARGO BANK N.A.                      )
                                           )
              Defendant.                   )

                                       ORDER

        Upon consideration of the parties’ Joint Stipulation of Dismissal (Doc. # 17),

which comports with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

this action has been dismissed with prejudice by operation of Rule 41, on the terms

agreed and set out by the parties. The Clerk of the Court is DIRECTED to close this

case.

        DONE this 10th day of December, 2018.

                                            /s/ W. Keith Watkins
                                    CHIEF UNITED STATES DISTRICT JUDGE
